PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/213,096
Filing Date: 18 Jul 2016
Appellant(s): Intuit Inc.



__________________
Michael Quick
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed 3/18/2022.


(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 9/3/2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
In response to appellant’s argument that the claims are not directed to Certain Method of Organizing Human Activity/ Fundamental Economics Practices, the examiner respectfully disagrees.  The claimed concept of identifying a data segment included within previous users' transactions that is also included within the current user's transactions; determining a first value indicating a first number of transactions among the previous users' transactions that include the data segment; determining a second value indicating a first number of unique parties associated with the first number of transactions; determining a third value indicating a second number of transactions among the first number of transactions that were assigned a first category; determining a fourth value indicating a second number of unique parties among the first number of unique parties that assigned the first category to at least one of the first number of transactions; calculating a fifth value equal to the third value divided by the first value; calculating a sixth value equal to the fourth value divided by the second value; defining a segment score as the lower of the fifth value and the sixth value; assigning the segment score to the identified data segment; in response to the segment score being greater than a confidence value, identifying a subset of transactions among the current user's transactions that each include the data segment; and for each respective transaction of the subset of transactions, assigning the first category to the respective transaction receiving an approval to assign the first category to the respective transaction is a method of managing relationship or interactions between people as this is following rules or instructions to categorize transactions.  This concept falls within the Certain Methods of Organizing Human Activity grouping.  Accordingly, the claims recite an abstract idea. This is supported by the specification.  In paragraph 0031 of appellant’s specification states “embodiments disclosed herein are used with a financial management system designed to help a self-employed user track their expenses, prepare their taxes, and/or manage their income needs, the defined first and second financial transaction categories can be business expenses and personal expenses. Consequently, the embodiments disclosed herein provide the financial management system the ability to categorize financial transaction data representing various financial transactions conducted by, or on behalf of the user, as either business expenses”.  The claims are strictly directed to financial management system in light of the specification.  While the appellant argues the claimed invention does not strict follow the examples provided in the MPEP, the cases cited in MPEP 2106.04(a)(2) are examples and not limiting. Therefore the appellant’s argument is not persuasive.
In response to appellant’s argument that the claims are not directed to mental processes, the examiner respectfully disagrees.  The claim recites the limitation of identifying a data segment included within previous users' transactions that is also included within the current user's transactions; determining a first value indicating a first number of transactions among the previous users' transactions that include the data segment; determining a second value indicating a first number of unique parties associated with the first number of transactions; determining a third value indicating a second number of transactions among the first number of transactions that were assigned a first category; determining a fourth value indicating a second number of unique parties among the first number of unique parties that assigned the first category to at least one of the first number of transactions; calculating a fifth value equal to the third value divided by the first value; calculating a sixth value equal to the fourth value divided by the second value; defining a segment score as the lower of the fifth value and the sixth value; assigning the segment score to the identified data segment; in response to the segment score being greater than a confidence value, identifying a subset of transactions among the current user's transactions that each include the data segment; and for each respective transaction of the subset of transactions, assigning the first category to the respective transaction receiving an approval to assign the first category to the respective transaction . This limitation, as drafted, is a process that, under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer components, i.e. the comparison of transactions and the categorization of the transactions. That is, other than hardware computer processor and computer system element, nothing in the claim element precludes the step from practically being performed in the mind. For example, but for the hardware computer processor and computer system element language, the claim encompasses identifying a data segment included within previous users' transactions that is also included within the current user's transactions; determining a first value indicating a first number of transactions among the previous users' transactions that include the data segment; determining a second value indicating a first number of unique parties associated with the first number of transactions; determining a third value indicating a second number of transactions among the first number of transactions that were assigned a first category; determining a fourth value indicating a second number of unique parties among the first number of unique parties that assigned the first category to at least one of the first number of transactions; calculating a fifth value equal to the third value divided by the first value; calculating a sixth value equal to the fourth value divided by the second value; defining a segment score as the lower of the fifth value and the sixth value; assigning the segment score to the identified data segment; in response to the segment score being greater than a confidence value, identifying a subset of transactions among the current user's transactions that each include the data segment; and for each respective transaction of the subset of transactions, automatically assigning the first category to the respective transaction receiving an approval to assign the first category to the respective transaction.  The mere nominal recitation of a generic computing device does not take the claim limitation out of the mental processes grouping. Thus, the claim recites a mental process. 
In response to appellant’s arguments citing SRI Int’l, Inc. v. Cisco Sys. Inc., the examiner respectfully disagrees.  In SRI Int’l, Inc. v. Cisco Sys. Inc., they made improvement to network.  Unlike SRI Int’l, Inc. v. Cisco Sys. Inc., the current case does not make improvement to the network or any other technology or technical field.  Further unlike SRI Int’l, Inc., the claimed invention is capable of being performed in the human mind as the identified abstract idea is merely comparing data, following rules, and categorizing the data with generic computer hardware. Therefore, appellant’s argument is not persuasive.
Conclusion
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/I JUNG LIU/Primary Examiner, Art Unit 3697                                                                                                                                                                                                        
Conferees:
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697                                                                                                                                                                                                        
/Vincent Millin/
Appeal Practice Specialist
Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.